Citation Nr: 1822580	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1973 to January 1977 and from March 1977 to October 1994.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2018, the Board requested an opinion from a specialist in the employ of the Veterans Health Administration (VHA).  A VHA opinion was authored in April 2018, and that opinion has been associated with the record.

Another issue, service connection for gout, bilateral shoulders, was included in the Veteran's notice of disagreement and subsequent statement of the case from the RO.  However, the Veteran's formal appeal to the Board specified that he was only appealing the issue of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.  Although the Veteran's representative recently submitted a brief including arguments in support of both of these issues,  the issue of entitlement to service connection for gout, bilateral shoulders, is not on appeal before the Board and will not be discussed in the decision below.


FINDINGS OF FACT

1.  A May 1995 rating decision denied service connection for hypertension, and the Veteran was notified of the rating action and of his appellate rights.  The Veteran did not perfect an appeal on this issue, and new and material evidence was not submitted within one year of the decision.
      
2.  The evidence received since the May 1995 denial relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's hypertension was likely onset during his military service.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that denied service connection for hypertension is final.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).   

2.  New and material evidence has been received to reopen the previously denied claim for service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105 (c), (d)(3).  However, if evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for hypertension is based on the same factual basis as the previously denied claim for service connection for hypertension.  That claim was denied in a May 1995 rating decision on the basis that, at that time, the Veteran was not shown to have had a current diagnosis of hypertension, but, rather, only labile hypertension, which was not compensable.  The Veteran did not perfect an appeal on this issue, nor did he submit new and material evidence within one year following the decision.  Thus, the decision became final.  Accordingly, new and material evidence must be received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence received since the May 1995 denial includes a medical opinion indicating that the Veteran's hypertension began during his military service.  Thus, as new and material evidence has been received, the claim for service connection for hypertension is reopened.   




III.  Service connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran is seeking service connection for hypertension, and has asserted that the condition is secondary to his service-connected diabetes mellitus.  The Veteran was diagnosed with essential hypertension in 2004, and, thus, has a present disability for service connection purposes.  In addition, as noted above, in January 2018, the Board requested a VHA opinion from an internal medicine specialist for clarity on the issue of whether the Veteran's hypertension was etiologically related to his active service.  See 38 C.F.R. § 20.901 (a).  Such opinion was rendered in April 2018 by a medical doctor specializing in internal medicine, who concluded that the Veteran's hypertension was likely present during his active service.  In rendering this opinion, the specialist provided a detailed review of the Veteran's medical records and related medical literature and noted that the Veteran had blood pressure readings which qualified for a diagnosis of hypertension in service (144/100 mm Hg on December 27, 1988; 144/84 mm Hg on January 6, 1989; 145/93 mm Hg on January 20, 1989; and 142/90 mm Hg on April 17, 1992).  Of note, because the medical professional who provided the opinion was an internal medicine specialist, he can be presumed to have the education and training commensurate with such a position, as he is an expert in internal medicine.  The Board finds this medical opinion to be highly probative and is satisfied that the Veteran's hypertension is at least as likely as not related to his active service.  As such, service connection for hypertension is warranted on a direct basis, and a discussion of secondary service connection is unnecessary. 


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened. 

Service connection for hypertension is granted.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


